Citation Nr: 0842407	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disability or 
disabilities manifested by the following: chest pain, cough, 
fatigue, abdominal pain, joint pain in both knees, and joint 
pain in both ankles, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Air Force from July 1971 to July 1975, and from November 1990 
to May 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 Rating Decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
disabilities mentioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for the 
aforementioned disabilities.  On his June 2004 VA Form 9 
Appeal, he indicated that he wanted a hearing at the local VA 
office before a member of the Board.  The veteran never 
withdrew the request for a hearing, and a hearing has not yet 
been held.  Therefore, these issues must be remanded in order 
to afford the veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Inform the veteran of his option to have a hearing 
before a member of the Board in person or via the 
video conference system.  Upon determination of the 
veteran's hearing preference, schedule the veteran 
for a hearing in accordance with his request.  
Provide him reasonable advance notice of the date, 
time, and location of the hearing.


	(CONTINUED ON NEXT PAGE)

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

